DETAILED ACTION
Status of the Claims
	Claims 1-2, 4-6, 15, 18-19 and 21-25 are pending in the instant application. Claims 1-2, 4-6, 15, 18-19 and 21-25 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	 The U.S. effective filing date for claims 1-2, 4-6, 15, 18-19 and 21-25 has been determined to be 09/30/2016, the filing date of the instant application. Claims 15 and 17-19 require a polymersome which is not described in the U.S. Provisional Application No. 62/239,121.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

	Claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for including paclitaxel in within the membrane of a polymersome, does not reasonably provide enablement for including paclitaxel (a hydrophobic molecule) within the aqueous core of a polymersome “to enable the paclitaxel to be transported past the polymeric membrane through the nanopores” which are transmembrane DNA nanopores.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to makes and use the invention commensurate in scope with these claims. This is Scope of Enablement rejection.
	The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.
Scope of the Claimed Invention:
	Applicant claims an angioplasty balloon comprising: 

	and a coating on at least a portion of the balloon surface, wherein the coating includes a polymersome enclosing a therapeutic agent, a first polymer, and a second polymer; 
	wherein the therapeutic agent comprises paclitaxel and the polymersome comprises a polymeric membrane and at least one DNA nanopore;
	wherein the first and the second polymer are capable of co-crystalizing to form a stereocomplex between the first and second polymers;
	wherein micelles enables dispersion of the paclitaxel, the first polymer and the second polymer throughout a polymer; wherein the at least one DNA nanopore has a lumen diameter of about 2 nm wherein the at least one DNA nanopore is inserted into the polymeric membrane following encapsulation of the therapeutic agent through incubation wherein the therapeutic agent is water-soluble and the polymer matrix is complexed with non-covalently bound iodine dispersed throughout the polymer matrix, wherein the polymersome has a hydrodynamic diameter between about 100 and about 200 nm, and the at least one DNA nanopores has outside dimensions of 9 nm times 6 nm, and a lumen dimeter of 2 nm, wherein the paclitaxel is encapsulated in the polymersome by the polymeric membrane prior to enable the paclitaxel to be transported past the polymeric membrane through the nanopores, and the paclitaxel taken into cells of a vasculature at a target position (instant claim 1).	
	Applicants further claim “the therapeutic agent comprises an antiproliferative agent, an antimitotic agent, an antiplatelet agent, an alkylating agent, an antimetabolic agent, a platinum coordination complex, a hormone, an anticoagulant, a fibrolytic agent, an anti-inflammatory agent, indole and acetic acids, an immunosuppressive agent, an angiogenic agent, an angiotensin receptor blocker, a nitric acid donor  and anti-sense oligonucleotide, a cell cycle inhibitor, a retinoid, a .
	Applicants claim an angioplasty balloon comprising: 
	an inflatable balloon including a balloon surface; and
	a coating on at least a portion of the balloon surface, wherein the coating includes a polymersome[,] wherein a therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, 
	wherein the at least one DNA nanopore has a lumen diameter of about 2 nm wherein the at least one DNA nanopore is inserted into the polymeric membrane following encapsulation of the therapeutic agent through incubation wherein the therapeutic agent is water-soluble and the polymer matrix is complexed with non-covalently bound iodine dispersed throughout the polymer matrix;
	wherein the polymersome has a hydrodynamic diameter between about 100 and about 200 nm, and the at least one DNA nanopore has outside dimensions of 9 nm times 6 nm, and a lumen diameter of 2 nm;
	wherein the paclitaxel is encapsulated in the polymersome by the polymeric membrane prior to enable the paclitaxel to be transported past the polymeric membrane through the nanopores, an the paclitaxel taken into cells of a vasculature at a target position of the target vascular site (instant claim 15).
	Applicants claim an angioplasty balloon comprising:
	an inflatable balloon including a balloon surface; and

	wherein a therapeutic agent comprises paclitaxel and the polymersome comprises a polymeric membrane and at least one DNA nanopore; 
	wherein the first and second polymer are capable of co-crystalizing to form a stereocomplex between the first and second polymers; 
	in response to the stereocomplexation between the first and the second polymers, the first polymer and the second polymer are dispersed[;]
	wherein the at least one DNA nanopore has a lumen diameter of about 2 nm wherein the at least one DNA nanopore is inserted into the polymeric membrane following encapsulation of the therapeutic agent through incubation wherein the therapeutic agent is water-soluble and the polymer matrix is complexed with non-covalently bound iodine dispersed throughout the polymer matrix;
	wherein the polymersome has a hydrodynamic diameter between about 100 and about 200 nm, and the at least one DNA nanopore has outside dimensions of 9 nm times 6 nm, and a lumen diameter of 2 nm;
	wherein the paclitaxel is encapsulated in the polymersome by the polymeric membrane prior to enable the paclitaxel to be transported past the polymeric membrane through the nanopores, and the paclitaxel taken into cells of a vasculature at a target position (instant claim 21).
	The scope of claims 2, 19, and 22 requires that the therapeutic agent comprises paclitaxel (claim 1, line 6; claim 15, lines 4-5; claim 21, line 6) as well as a species of each of the subgenus recited in claims 2, 19 and 22 (i.e. comprise an antiproliferative agent, an antimitotic agent, an antiplatelet agent […] and a protease inhibitor. Claims 2, 19 and 22 also require that “the therapeutic agent is water-soluble” where paclitaxel is not water-soluble. Thus, it is not clear what the scope of 
	The scope of claim 4 and 23 require at least three distinct nanoparticles (i.e. a polymersome, “the first polymer comprises a first nanoparticle and the second nanoparticle, wherein the therapeutic agent is at least partially contained within at least one of the first nanoparticle and the second nanoparticle.
	 
Disclosure of the Prior Art:
	Applicants have disclosed two prophetic embodiments: Prophetic Example #1 describing stereocomplex nanoparticle composed of isotactic poly(L-lactide) and isotactic poly(D-lactide), and encapsulating paclitaxel (p. 25, [00110]), a disclosure based on the work of L. Sun, et al. (p. 18, lines 18-21, [0087]). And Prophetic Example #2 describing polymersomes having a polymeric membrane of the amphiphilic copolymer PMPC25-b-PDPA72 and membrane-spanning DNA nanopores, and that paclitaxel is encapsulated in the polymersomes by the polymeric membrane, and “The paclitaxel will be transported past the polymeric membrane through the nanopores” (p. 26, [00111]), a disclosure based on the work of L. Messager et al. (p. 22, lines 17-20, [0099]). The examiner raises no enablement issue with Prophetic Example #1 but finds Prophetic Example #2 on which the disclosure of the prior art is here focused.
	L. Messager et al. (hereafter, Messager et al.) teaches biomimetic hybrid nanocontainers with selective permeability, and particularly bioinspired membrane-enclosed vesicles that control the exchange of cargo between the interior and the environment (p. 11106, abstract, and first paragraph). Messager et al. further teaches that “Polymersomes have membranes composed of amphiphilic block copolymers nd paragraph). Messager et al. further teaches that “Recently developed synthetic membrane-spanning DNA nanopores provide a new and potentially generic route for controlling transport across membranes.” (p. 11106, col. 2, 2nd paragraph).
	Battaglia et al. (“Novel aspects of encapsulation and drug delivery using polymersomes”,2014, ELSEVIER, Current Opinion in Pharmacology, Vol. 18, pp. 104-111) teaches that “Polymersomes are nanoscopic (e.g. nanometer-sized) vesicles formed by amphiphilic block copolymers. They represent the more robust and versatile macromolecular counterparts to the well-established lipid vesicles or liposomes.” (abstract). Battaglia et al. further teaches that “There are about 50 products on the market based on liposomes, thus highlighting their high potential to encapsulate and deliver therapeutic agents.” (p. 104, col. 2, 3rd paragraph). 
	Battaglia et al. teaches that “As depicted in Figure 1, their structure consists of an aqueous core entrapped by a bilayer membrane, which is composed of bilayer hydrophobic tails stabilised by hydrated hydrophilic heads both at the inner and outer shells. These features make liposomes very attractive for encapsulation of therapeutic molecules because, contrary to other existing nanomedicines, they combine the unique ability to encapsulate both, hydrophilic compounds in the aqueous core, and hydrophobic and amphiphilic molecules within the membrane.” [emphasis added] (p. 104, col. 2, 3rd paragraph).

    PNG
    media_image1.png
    441
    710
    media_image1.png
    Greyscale

(Figure 1).
	Battaglia et al. further teaches methods of formation and payload encapsulation including top-down approach, bottom-up approach methods used with formation of the polymersomes and post-formation methods including electroporation and endocytosis (p. 105, col. 2, last paragraph through p. 107, col. 2, 2nd paragraph):

    PNG
    media_image2.png
    404
    709
    media_image2.png
    Greyscale

(Figure 2). And that “Among these assemblies, only amphiphilic block copolymer vesicles also known as polymersomes […] offer the unique opportunity to combine both advantages of liposomes and block copolymer assemblies. Essentially they comprise a hydrophilic core surrounded by a hydrophobic layer of entangled polymer chains, which are stabilised by hydrophilic polymer brushes on both internal and external side (Figure 1). Polymersomes display enhanced stability and chemical versatility of polymer assemblies.[…] They also offer the possibility of liposomes to encapsulate hydrophobic and hydrophilic therapeutics.” [emphasis added](p. 105, para. bridg. cols. 1-2). Battaglia et al. further teaches that “Using this process, water-soluble compounds can be loaded by adding an aqueous solution containing the drug to the polymeric film. For instance, it has been reported that Doxorubicin hydrochloride (Dox*HCl) in aqueous solution could be encapsulated within polymersomes. Hydrophobic drugs on the other hand have to be pre-mixed with the polymer in an organic solvent to include them into the polymeric film. Though the use of organic solvents might be not compatible with the encapsulation of fragile bioactive compounds, Paclitaxel […] could be nd para.). Battaglia et al. further teaches that “A different way to load cargo is to fill previously formed empty vesicles a posteriori. The first ones to report such an encapsulation process were Discher et al. incorporating paclitaxel by post-injecting it into a polyethylene glycolpolylactic acid (PEG-PLA) polymersome suspension.” (p. 107, col. 1, last paragraph).
	Paclitaxel is a hydrophobic drug and where included in polymersomes of the prior art is included within the lipophilic portion of the bilayer membrane. For example, Ahmed et al. (“Biodegradable polymersomes loaded with both paclitaxel and doxorubicin permeate and shrink tumor, inducing apoptosis in proportion to accumulated drug,” 2006, ELSEVIER; Journal of Controlled Release, Vol. 116, p. 150-158) teaches that “combination therapy with drugs having distinct properties such as solubility generally requires use of multiple carriers or solvents, limiting the likelihood of simultaneous delivery. In this brief report, we describe the in vivo use of biodegradable polymersomes for systemic delivery of an anticancer cocktail. These polymer-based shells exploit a thick hydrophobic membrane and an aqueous lumen to efficiently carry both hydrophobic and hydrophilic drugs, respectively paclitaxel and doxorubicin.” [emphasis added](abstract). Ahmed et al. further teaches that “DOX is loaded into polymersomes by a pH-gradient method established for liposomes.” And “TAX is loaded into the core of the polymersome membrane post-vesicle formation.” (p. 151, §2.3).
	Li et al. (“Self-Assembled Poly(butadiene)-b-poly(ethylene oxide) Polymersomes as Paclitaxel Carriers,” 2007, ACS; Biotechnology Progress, Vol. 23, pp. 278-285) teaches that “Amphiphilic block copolymers composed of a hydrophobic domain and a hydrophilic domain are thermodynamically driven to self-assemble into various ordered structures such as spherical micelles, worm-like micelles, and closed bilayer structures referred to as polymersomes, depending on In all cases, the hydrophobic drug partitions into the hydrophobic micelle core, while the hydrophilic shell maintains contact with the bulk aqueous environment.” (p. 278, para. Bridg. cols. 1-2). 
	Li et al. further teaches that “In order to increase the stability and solubility of paclitaxel in micellar formulations, we developed polymersomes (polymer vesicles) as paclitaxel carriers using amphiphilic diblock copolymers. The self-assembly mechanism of amphiphilic diblock copolymers to form polymersomes is similar to that of lipids that self-assemble to form liposomes. In fact, the hydrophobic block of amphiphilic diblock copolymers can self assemble into a bilayer structure that can incorporate hydrophobic drugs, whereas the hydrophilic block maintains contact with the bulk aqueous environment.” (p. 279, col. 1, first full para.). And that “Polymersome-incorporated paclitaxel formulations were prepared via membrane extrusion.” (p. 279, col. 2, lines 4-6).
	Li et al. further teaches that “The loading capacity of polymer vesicles is dependent on the molecular weight of the hydrophobic block, since copolymers with larger hydrophobic molecular weight formed into thicker hydrophobic bilayers.” (p. 281, col. 1, 2nd para. lines 1-4).
	Teesalu et al. (“Paclitaxel-Loaded Polymersomes for Enhanced Intraperitoneal Chemotherapy,” 2016, AACR; Molecular Cancer Therapeutics, Vol. 15, No. 4, pp. 670-679) teaches that “Polymersomes are nanoscale vesicles formed by self-assembly of amphiphilic block copolymers in water. Polymersomes can encapsulate water-insoluble compounds in the hydrophobic membrane and water-soluble compounds within the vesicular lumen.” (p. 671, col. 1, lines 11-15).
	As discussed above Messager et al. teaches that “Recently developed synthetic membrane-spanning DNA nanopores provide a new and potentially nd paragraph), citing references 6a-e.
	Burns et al. (Messager et al., reference 6a) teaches “Self-Assembled DNA Nanopores That Span Lipid Bilayers” (title) and that: “Membrane-spanning nanopores are widespread in nature and facilitate the essential transport of water-soluble molecules across bilayers. Replicating this key property with engineered or de novo pores is scientifically intriguing and additionally leads to powerful biomedical research tools and biosensor elements as demonstrated by a variety of rationally designed nanopores composed of protein, peptide, or polymers. DNA has also been used to generate synthetic nanofunnels, but these were threaded into hydrophilic solid state pores. Very recently, a membrane-spanning DNA origami pore has been published. It features aromatic membrane anchors and a membrane-piercing nanobarrel with native, negatively charged phosphodiester backbone groups which disrupt the local lipid bilayer structure. Another strategy for membrane insertion is to mimic membrane proteins that feature an outer hydrophobic surface. Following this route, the aim toward membrane-inserting DNA nanobarrels is to overcome the unfavorable energetic interaction between the hydrophobic environment of the membrane and the hydrophilic, negatively charged phosphate groups in the outer pore wall.” [emphasis added](p. 2351, 2nd para.). Burns et al. further teaches that “Here we enlist targeted chemical modification of nucleic acids to generate a DNA nanopore that carries a charge neutral and hydrophobic, externally facing belt to overcome the energetic barrier toward bilayer insertion. The chemically modified pores are structurally stable and support the transmembrane flow of water as established with a range of analytical techniques.” [emphasis added](p. 2315, para. bridg. cols. 1-2).
	Burns et al. (Messager et al., reference 6c) teaches “Lipid-Bilayer-Spanning DNA Nanopores with a Bifunctional Porphyrin Anchor” (title) and that “We show they are able to replicate the transport of water-soluble molecules across bilayers for applications in research or biosensing.” [emphasis added] (p. 12291, col. 2, lines 2-6).
	Thus, the art to which the invention pertains clearly teaches (1) polymersomes are nanoscale vesicle-type particles having bilayer structure (i.e. “a polymeric membrane”) having a hydrophobic central portion and a hydrophilic external portion; (2) paclitaxel is a hydrophobic drug which is encapsulated within the hydrophobic bilayer (i.e. within the “polymeric membrane”) of the polymersomes; (3) DNA utilized as a nanopore structure must be hydrophobically modified on the external surface for insertion into an amphiphilic bilayer; and (4) DNA nanopores are capable of transporting water-soluble chemical species through the DNA nanopores. The examiner finds no teaching transport of hydrophobic chemical species, such as paclitaxel, through a DNA nanopore in a polymersome.
Relative level of Skill Possessed by one of Ordinary Skill in the Art and State of, or the Amount of Knowledge in the art:
	The level of skill in the art is high including those having a Doctorate degree level of skill, and in terms of medical applications (e.g. Balloon Angioplasty Procedures) the a Medical Doctor level of skill would be required. However, though the level of skill is high, the state of the art and more particularly the level of knowledge in the art pertaining to the instantly claimed invention is low because the art pertaining to DNA nanopores (required by all pending claims) is very low. The 
Level or Degree of Predictability in the art:
	Applicants Declaration dated 12/13/2019 (signed 9th DEC-2019) states, in part, that: “The only other DNA nanopore disclosed in Messager et al. is engineered to permit passage of a small cation. But a larger, neutral molecule, such as paclitaxel, would not be expected to behave in the same manner. Such a significant change in steric demand and polarity of the substrate disclosed in Messager et al. would require extensive experimentation to apply the technology successfully. This illustrates the difficulty in synthesizing DNA nanopores capable of transporting small, neutral, hydrophobic molecules such as paclitaxel, and one of skill in the art would, therefore, be unsuccessful in looking to Messager et al. for guidance to create a coating that includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane for the paclitaxel.” [emphasis added](item 16). And that: “Merely because the pore size in Messager et al. and those of the Present Application are the same and paclitaxel molecule size can be less than 1 nm in diameter, one of ordinary skill in the art would not necessarily have a reasonable expectation for paclitaxel to be capable of transport through the DNA pores of Messager et al. because the cargo transported by the vesicles described by Messager et al. are of different size and charge. This significant change in steric demand and polarity will require extensive experimentation, especially when 
	As the examiner understands Applicants declaration, the level of predictability in the art pertaining to DNA nanopores is low. Based on a review of the cited art, the examiner agrees.
Disclosure of the Instant Application:
	Applicants describe the invention as relating “generally to the use of medical devices for the treatment of vascular conditions. In particular, the present disclosure provides methods for treating vascular stenoses by delivering therapeutic agents via balloon catheters to the stenoses.” ([0002]).
	The instant specification describes that coronary artery disease (CAD) and peripheral artery disease (PAD) are well-known to be treated using balloon angioplasty and proved efficacious ([0003]-[0004]). And further that limitations of this therapy include restenosis which occurs when the treated vessel becomes blocked again as the stenosis reforms within the vessel ([0005]). The specification describes drug-coated balloons (DCB) as being a known treatment procedure, however has the disadvantage of loss of drug by performance of the procedure (~ 10% loss during transport to the inflation point; ~ 80% loss during inflation; and ~10% loss by drug sticking to the balloon) leaving a small portion of the drug (~20%) for delivery to the vessel wall ([0008]). The instantly claimed invention directed at addressing the aforementioned problems with drug delivery by DCB.
	Applicants describe that “In one exemplary embodiment, an angioplasty balloon is provided. The angioplasty balloon comprises an inflatable balloon including a balloon surface, and a coating on at least a portion of the balloon surface. The coating includes a therapeutic agent, a first polymer, and a second polymer. The first polymer and the second polymer having different stereoiso[…]meric forms, 
	The instant specification describes various classes of therapeutic agents useful for the invention, and particularly paclitaxel ([0013]).
	The instant specification describes that “In a more particular embodiment of any of the above embodiments, the first polymer comprises a first nanoparticle and the second polymer comprises a second nanoparticle. In a more particular embodiment of any of the above embodiments, the therapeutic agent is at least partially contained within at least one of the first nanoparticle and the second nanoparticle.” ([0014]).
	The instant specification describes poly(L-lactide) and poly(D-lactide) as the first and second polymers respectively ([0015], [0020]).
	The instant specification discloses that “In another exemplary embodiment, a method for treating a target vascular portion of a subject is provided. The method includes providing an angioplasty balloon system including a balloon, the balloon carrying a first polymer, a second polymer, and at least one active agent on a surface of the balloon. The at least one active agent is at least partially contained within at least one of the first polymer and the second polymer. The first polymer and the second polymer have different stereoiso[…]meric forms that can co-crystalize to form a stereocomplex between the first and second polymers. The method further includes positioning the balloon proximate the target vascular portion. The balloon is then expanded to engage the target vascular portion, thereby delivering at least a portion of the active agent to the target vascular portion. The balloon is then withdrawn from the subject.” ([0016]).
	The instant specification further describes that “In a more particular embodiment, the method also includes forming a stereocomplex between the first and second polymers. Formation of the stereocomplex releases the active agent from 
	The instant specification describes “In one exemplary embodiment, an angioplasty balloon is provided. The angioplasty balloon comprises an inflatable balloon including a balloon surface; and a coating on at least a portion of the balloon surface. The coating includes a polymersome enclosing a therapeutic agent.” ([0021]). And that “In a more particular embodiment, the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane. In an even more particular embodiment, the pathway defines a lumen diameter of about 2 nm.” ([0022]). And that “In a more particular embodiment of any of the above embodiments, the polymersome comprises an amphiphilic block copolymer, and even more particularly comprises poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-disisopropylamino) ethyl methacrylate.” ([0023]).
	The instant specification describes the treatment method as follows: “a method for treating a target vascular portion of a subject is provided. The method includes providing an angioplasty balloon system including a balloon and a coating on at least a portion of an outer surface of the balloon. The coating includes a polymersome enclosing a therapeutic agent. The method further includes positioning the balloon proximate the target vascular portion. The balloon is then expanded to 
	The instant specification describes specific examples of DCB systems including “The Stelarex™ DCB platform uses EnduraCoat™ technology, a durable, uniform coating designed to prevent drug loss during transit and facilitate controlled, efficient drug delivery to the treatment site.” ([0052]). And “Lutonix® 014 catheter and those from Medtronic PLC […] [such as] IN.PACT®.” As well as citing several U.S. Patents and U.S. Patent Applications including balloon-type catheter systems ([0053]). Applicants describe various DCB catheter systems in the Drawings ([0054] to [0061], Figures 1-2).
	The instant specification describes various therapeutic active agents useful for the DCB catheter systems including paclitaxel ([0063] to [0085]).
	The instant specification describes that “Coatings in accordance with some exemplary embodiments of the present disclosure include a therapeutic agent a first polymer, and a second polymer. The first polymer and second polymer are capable of co-crystalizing to form a stereocomplex between the first and second polymers. Exemplary pairs of first and second polymers are disclosed in L. Sun, et al., “Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,” Nature Communications,, vol. 5, 5746, pages 1-9 and supplemental 1-21, 17 Dec. 2014, the disclosures of which are hereby incorporated by reference in their entirety.” ([0087]).
	The instant specification disclose exemplary pairs of first and second polymers including poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid); poly(L-lactide)-b-poly(ethylene glycol) and poly(D-lactide)-b-poly(ethylene glycol); and poly(L-lactide)-b-poly(ε-caprolactam) and poly(D-lactide)-b-poly(ε-caprolactam) ([0088]).
miscelles1, the therapeutic agent is released from the first polymer and/or second polymer.” ([0089]).
 	The instant specification discloses that the first and second polymer are present as nanoparticles having a dimension of less than 100 nm ([0090]).
	The instant specification discloses that: Illustratively, when the first and second polymer nanoparticles are in close enough proximity, the polymer chains of the first polymer and the second nanoparticles are a driven together to form a stereocomplex, a third particle, through the process of stereocomplexation.” ([0091]). And that “Complexation refers to the mixing of two polymers leading to the self-assembly of a complex, whose properties may be very different from those of the parent polymers. Complexation can occur between polymers with different chemical natures, tacticities (i.e. between an isotactic and a syndiotactic polymer) or chiralities (two isotactic polymers of different configurations). Complexation between tacticities or chiralities is known as stereocomplexation.” ([0092]).
	The instant specification discloses that “Without wishing to be held to any particular theory, it is believed that stereocomplexation would be unable to occur under the conditions present on the surface of the blood coated balloon. In addition, when in the blood stream the first and second particles would be unable to interact sufficiently to form the stereocomplex, and the therapeutic agent would not be 
	The instant specification discloses that: “In some exemplary embodiments, the therapeutic agent, first polymer, and second polymer are dispersed throughout a polymer matrix. The polymer coating may include additional components such as a plasticizer and/or wax. The therapeutic agent can be either water-soluble or water-insoluble. The polymer matrix may be complexed with iodine, or non-covalently bound iodine may be dispersed throughout the polymer matrix. In some embodiments, the polymer matrix is a non-ionic thermoplastic polymer or co-polymer. In some embodiments, the amphiphilic polymer is hydroxypropyl cellulose (HPC), polyvinyl pyrrolidone (PVP), polyethylene glycol (PEG), methyl cellulose, hydroxypropyl methylcellulose, or co-polymers of N-vinylpyrrolidone with other reactive double bond containing monomers such as styrene, acrylic acid, vinyl acetate or vinyl caprolactam. PVP and HPC exhibit higher solubility rates in aqueous solvents than PEG. Molecular weight of the polymers may also factor into solubility rates. In some embodiments, the PEG has as molecular weight of 1.5 KD to 50 KD. Copolymers can be block or random.” ([0095]).

	The instant specification discloses that “Coatings in accordance with other exemplary embodiments of the present disclosure include a polymersome. The polymersome is a small hollow sphere formed of a polymeric membrane. The polymeric membrane can be used to encapsulate a therapeutic agent. Exemplary polymersomes include nanocontainers as disclosed in L. Messager, et al., “Biomimetic Hybrid Nanocontainers with Selective Permeability,” Angew. Chem. Inti. Ed., vol. 55, pages 11106-11109 and supplemental 1-26, 25 Aug. 2016, the disclosures of which are hereby incorporated by reference in their entirety”[.] ([0099]).
	The instant specification discloses that “In some exemplary embodiments, the polymeric membrane comprises one or more amphiphilic block copolymers, such as the amphiphilic bloc copolymer poly 2-(methacryloyloxy)ethyl phosphorylcholine-b-disisopropylamino) ethyl methacrylate (PMPC-b-PDPA). Exemplary PMPC-b-PDPA copolymers include PMPC25-b-PDPA72; PDPA70-PMPC25-S-S-PMPC25-PDPA70, and Cy3-labeled PMPC25-PDPA70, and mixtures thereof, such as a 95:5 ratio mixture of PMPC25-PDPA72 : Cy3-PMPC25-PDPA72.” ([00100]).
	The instant specification discloses that the polymersomes may be formed by suitable means such as self-assembly by thin-film hydration, and that their hydrodynamic diameter may be as little as 80 nm and as much as 250 nm, and their membrane thickness may be as little as 5 nm and as much as 8 nm ([00101]).
The therapeutic agent is illustratively encapsulated into the polymersome through electroporation of the polymersome.” ([00102]). And that “The polymersome illustratively includes one or more nanopores defining a lumen, the lumen providing an opening through the polymeric membrane. Exemplary nanopores include DNA nanopores and may have a lumen diameter of about 2 nm. In some exemplary embodiments, the DNA nanopores are inserted into the polymeric membrane following encapsulation of the therapeutic agent through a suitable process, such as incubation.” ([00103]). And that “Without wishing to be held to any particular theory, it is believed that DNA nanopores provide a pathway through which the therapeutic agent can be transported out of the polymersome and into the blood stream or blood vessel wall at the target vascular site.” ([00104]).
	The instant specification discloses that “In some exemplary embodiments, the polymersomes are dispersed throughout a polymer matrix. The polymer coating may include additional components such as a plasticizer and/or wax. The therapeutic agent can be either water-soluble or water-insoluble. The polymer matrix may be complexed with iodine, or non-covalently bound iodine may be dispersed throughout the polymer matrix. In some embodiments, the polymer matrix is a non-ionic thermoplastic polymer or co-polymer. In some embodiments, the amphiphilic polymer is hydroxypropyl cellulose (HPC), polyvinyl pyrrolidone (PVP), polyethylene glycol (PEG), methyl cellulose, hydroxypropyl methylcellulose, or co-polymers of N-vinylpyrrolidone with other reactive double bond containing monomers such as styrene, acrylic acid, vinyl acetate or vinyl caprolactam. PVP and HPC exhibit higher solubility rates in aqueous solvents than PEG. Molecular weight of the polymers may also factor into solubility rates. In some embodiments, the PEG has as molecular weight of 1.5 KD to 50 KD. Co-polymers can be block or random.” ([00106]).

Examples:
	The instant specification describes: “Prophetic Example #1
[00110] The balloon of a balloon catheter will be coated with a coating using an automated coating apparatus. The coating will include nanoparticles of isotatic poly(L-lactide) and isotatic poly(D-lactide) having at least one dimension from about 1 nm to about 100 nm, wherein paclitaxel is encapsulated in at least one of the isotatic poly(L-lactide) nanoparticle and the isotatic poly(D-lactide) nanoparticles. The coated balloon catheter will be positioned in the vasculature of a patient and expanded at a target position. The isotatic poly(L-lactide) and isotatic poly(D-lactide) nanoparticles will be taken into cells of the vasculature at the target position, wherein the polymer chains of the isotatic poly(L-lactide) and isotatic poly(D-lactide) nanoparticles will form a stereocomplex. The formation of the stereocomplex will release the paclitaxel in the interior of the cell.
Prophetic Example #2
[00111] The balloon of a balloon catheter will be coated with a coating using an automated coating apparatus. The coating will include polymersomes having a polymeric membrane of the amphiphilic copolymer PMPC25-b-PDPA72 and membrane-spanning nanopores. The polymersomes will have a hydrodynamic diameter between about 100 and about 200 nm, and the nanopores will be DNA nanopores having out dimensions of 9 nm x 6 nm and a lumen diameter of 2 nm. Paclitaxel is encapsulated in the polymersomes by the polymeric membrane. The coated balloon catheter will be positioned in the vasculature of a patient and expanded at a target position. The paclitaxel will be transported past the polymeric membrane through the nanopores, where the paclitaxel will be taken into cells of the vasculature at the target position,” 
	The Application as filed does not include any working examples but only prophetic examples (MPEP 608.01(p)-II & 2164.02).
Discussion:
As discussed above the art to which the invention pertains clearly teaches (1) polymersomes are nanoscale vesicle-type particles having a bilayer structure having a membrane composed of a hydrophobic core and a hydrophilic shell; (2) paclitaxel is a hydrophobic drug which is encapsulated within the hydrophobic bilayer of the polymersomes; (3) DNA utilized as a nanopore structure must be hydrophobically modified on the external surface of the DNA molecule for insertion into an amphiphilic bilayer; and (4) DNA nanopores are capable of transporting water-soluble chemical species through the DNA nanopores. The examiner finds no teaching transport of hydrophobic chemical species, such as paclitaxel, through a would require extensive experimentation to apply the technology successfully. This illustrates the difficulty in synthesizing DNA nanopores capable of transporting small, neutral, hydrophobic molecules such as paclitaxel” (Declaration dated 12/13/2019, item 16). Accordingly, the level of experimentation necessary would be an undue level of experimentation and therefore 
Claims 1-2, 4-6, 15, 18-19 and 21-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is Written Description.
Claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This a New Matter rejection.
Scope of the Claimed Invention:
	The instant claims are discussed above.
Disclosure of the Prior Art:

	Additionally, the reference L. Sun, et al. (“Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,” Nature Communications,, vol. 5, 5746, pages 1-9)
Disclosure of the Instant Application:
	The disclosure of the instant Application is discussed above and incorporated herein by reference. Additionally, the examiner cites 37 C.F.R. 1.57(d) and (e), particularly noting that non-patent literature cannot be relied on for “essential matter” which includes subject matter necessary to (1) Provide a written description of the claimed invention, and subject matter recited in the claims (MPEP §608.01(p)). The instant specification also discloses “The polymer matrix may be complexed with iodine, or non-covalently bound iodine may be dispersed throughout the polymer matrix.” ([0100] & [0111], as published).
Discussion:
Written Description:
	As discussed above, in case (i) the level of experimentation necessary would be an undue level of experimentation and therefore properly rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	MPEP §2163-I makes clear that 35 U.S.C. 112(a) includes a written description requirement that is separate and distinct from the enablement the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." And that “Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” And that “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” And further that “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” And  further that “Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”
	MPEP §2163-I makes clear that “There is a presumption that an adequate written description of the claimed invention is present in the specification as filed […] thus the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention. To make a prima facie case, 
	In the instant case the examiner raises two issues under the written description requirement: (A) that the claimed embodiments described by Prophetic Example #1 and Prophetic Example #2; and (B) the combination of Prophetic Example#1 and Prophetic Example #2 in a single claim (instant claims 1, 15 and 21) which is considered new matter and discussed separately below.
	Specifically regarding (A), the examiner identifies the following claim language as falling to satisfy the written description requirement: “a polymersome enclosing a therapeutic agent […] wherein the therapeutic agent comprises paclitaxel and the polymersome comprises a polymeric membrane and at least one DNA nanopore” (claim 1, lines 4-7), and “wherein the paclitaxel is encapsulated in the polymersome by the polymeric membrane prior to enable the paclitaxel to be transported past the polymeric membrane through the nanopores” (claim 1, lines 22-23). And similar language in instant claims 15 and 21.
	Additionally, instant claim 4 and 23 each recite “wherein the first polymer comprises a first nanoparticle and the second polymer comprises a second nanoparticle”, however, Prophetic Example #1, consistent with the description in the NPL reference L. Sun, et al., does not describe a first nanoparticle produced from the first polymer and a second nanoparticle produced from the second polymer, but rather a nanoparticle produced from the first and second polymer, wherein the first 
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (MPEP §2163-II(A)(3))
	A person skilled in the art would not recognize the written description of the invention as providing adequate support for demonstrating possession of the claimed invention because the specification does not provide any written description of an actual reduction to practice, or provide any chemical structural elements necessary for inclusion of hydrophobic paclitaxel in a hydrophilic polymersome core, or any chemical structural elements necessary to modify the DNA nanopore such that the hydrophobic paclitaxel for transportation past the polymeric membrane. Additionally, person skilled in the art would not recognize the written description of the invention as providing adequate support for demonstrating possession of the 
	Applicant’s own Declaration dated 12/13/2019 (signed 9th DEC-2019) states, in part, that: “The only other DNA nanopore disclosed in Messager et al. is engineered to permit passage of a small cation. But a larger, neutral molecule, such as paclitaxel, would not be expected to behave in the same manner. Such a significant change in steric demand and polarity of the substrate disclosed in Messager et al. would require extensive experimentation to apply the technology successfully. This illustrates the difficulty in synthesizing DNA nanopores capable of transporting small, neutral, hydrophobic molecules such as paclitaxel, and one of skill in the art would, therefore, be unsuccessful in looking to Messager et al. for guidance to create a coating that includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane for the paclitaxel.” [emphasis added](item 16). And that: “Merely because the pore size in Messager et al. and those of the Present Application are the same and paclitaxel molecule size can be less than 1 nm in diameter, one of ordinary skill in the art would not necessarily have a reasonable expectation for paclitaxel to be capable of transport through the DNA pores of Messager et al. because the cargo This significant change in steric demand and polarity will require extensive experimentation, especially when one considers the interaction of the vesicles with the balloon's excipient. Per Messager et al., vesicles for cargo transport exhibit size dependent permeability, and will need to be tailored for each application.” [emphasis added](item 18).
	The instant Application as filed does not fill the gaps pointed out by Applicants Declaration dated 12/13/2019 (signed 9th DEC-2019), particularly the instant specification provides no guidance to create a coating that includes a polymersome enclosing a therapeutic agent, wherein the therapeutic agent comprises paclitaxel and wherein the polymersome comprises a polymeric membrane and at least one DNA nanopore, the DNA nanopore providing a pathway through the polymeric membrane for the paclitaxel. Applicants further state that this would require extensive experimentation to modify the DNA nanopore for passage of paclitaxel through the DNA nanopore, especially when one considers the interaction of the vesicles with the balloon's excipient. The instant specification provides no description as to exactly how one of ordinary skill would accomplish the claimed objective of passing paclitaxel through the DNA nanopore of a polymersome. Furthermore, Applicants own description relies on the teaching of Messenger et al. which the instant specification improperly attempts to incorporate by reference per 
	In the case Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336 (Fed. Cir. 2010), the court found that: “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention”—that is, conceive of the complete and final invention with all its claimed limitations—and disclose the fruits of that effort to the public.” In the instant case, the claims cover a breadth of subject matter not supported by the application as filed.
New Matter:
	The combination of Prophetic Example#1 and Prophetic Example #2 in a single claim is considered new matter because the instant specification does not provide any description that, directs one ordinary skill to, or how of ordinary skill in situ and how it is released in vivo. Thus in combining this subject matter in the instant claims, Applicants have introduced new matter because the instant specification does not provide sufficient written description for the combined embodiment including the stereoisomeric nanoparticles of L. Sun, et al., and the polymersomes including DNA-nanopores of L. Messager, et al. such that one of ordinary skill in the art would have recognized that Applicants were in possession of the claimed invention.
	Additionally, the amendment to recite “the polymer matrix is complexed with non-covalently bound iodine dispersed throughout the polymer matrix” is considered new matter as the disclosure describes that  “The polymer matrix may be complexed with iodine, or non-covalently bound iodine may be dispersed throughout the polymer matrix.” [emphasis added]([0100] & [0111], as published).
Response to Arguments:

	Applicants state that “the Examiner has amended the claims to make the issue moot by deletion of the alleged new matter the Examiner indicates.” (8, last paragraph), is acknowledged.
	In response the examiner notes that there is no Examiner’s Amendment in the instant Application. And the issue is not moot as the species paclitaxel is hydrophobic/lipophilic and not water soluble, and thus including the same in the aqueous core of a polymersome is not enabled. And therefore passing paclitaxel from the aqueous core through a DNA nanopore is also not enabled. The written description, including new matter, rejections are also maintained for reasons discussed above.	
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “a polymersome” in lines 3-4 and “micelles” in line 10, respectively. It is unclear what the essential structural cooperative relationship of the polymersome and the micelles in the context of the claims should be. Appropriate clarification is required.
	Claim 1 is further rejected as being indefinite because the claim recites the limitation "the therapeutic agent comprises paclitaxel" in line 6 and “the paclitaxel” in line 10, and further recites “wherein the therapeutic agent is water-soluble” in lines 16-17. Paclitaxel is not water-soluble as this drug species is highly lipophilic (see, e.g., The Merck Index Online entry for Paclitaxel (M8351) §Properties, attached). The instant specification defines “The term ‘therapeutic agent’ as used herein generally refers to any known or hereafter discovered pharmacologically active agent that provides therapy to a subject through the alleviation of one or more of the subject’s physiological symptoms. A therapeutic agent may be a compound that occurs in nature, a chemically modified naturally occurring compound, or a 
	Claim 1 is further rejected as, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In 
	Claims 2, 19 and 22 are each rejected as being indefinite because the claims recites “the therapeutic agent comprises an antiproliferative agent, an antimitotic agent, an antiplatelet agent, an alkylating agent, an antimetabolic agent, a platinum coordination complex, a hormone, an anticoagulant, a fibrolytic agent, an anti-inflammatory agent, indole and acetic acids, an immunosuppressive agent, an angiogenic agent, an angiotensin receptor blocker, a nitric acid donor  and anti-sense oligonucleotide, a cell cycle inhibitor, a retinoid, a cyclin/CDK inhibitor, an HMG co-enzyme reductase inhibitor, and a protease inhibitor” [emphasis added]. As discussed above  “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” And it appears that Applicants mean to recite a Markush group of alternatives rather than requiring every single item listed in claim to as part of the therapeutic agent in the parent claim. In that case, MPEP §2173.05(h) makes clear that “A Markush grouping is a closed 
	Claim 15 is rejected as being indefinite because the claim recites the limitation "a therapeutic agent comprises paclitaxel" in lines 4-5 and “the paclitaxel” in line 18, and further recites “wherein the therapeutic agent is water-soluble” in lines 12-13. Paclitaxel is not water-soluble as this drug species is highly lipophilic (see, e.g., The Merck Index Online entry for Paclitaxel (M8351) §Properties, attached). The instant specification defines “The term ‘therapeutic agent’ as used herein generally refers to any known or hereafter discovered pharmacologically active agent that provides therapy to a subject through the alleviation of one or more of the subject’s physiological symptoms. A therapeutic agent may be a compound that occurs in nature, a chemically modified naturally occurring compound, or a compound that is chemically synthesized.” Which disclosure makes clear that the therapeutic agent is a “pharmacologically active agent” which is “a compound”. MPEP §2111.03 states, 
	Claim 15 is further rejected as, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a lumen diameter of about 2 nm” (in line10), and the claim also recites “a lumen diameter of 2 nm” (line 17) 
	Claim 21 is rejected as being indefinite because the claim recites the limitation "a therapeutic agent comprises paclitaxel" in line 6 and “the paclitaxel” in line 23, and further recites “wherein the therapeutic agent is water-soluble” in lines 17-18. Paclitaxel is not water-soluble as this drug species is highly lipophilic (see, e.g., The Merck Index Online entry for Paclitaxel (M8351) §Properties, attached). The instant specification defines “The term ‘therapeutic agent’ as used herein generally refers to any known or hereafter discovered pharmacologically active agent that provides therapy to a subject through the alleviation of one or more of the subject’s physiological symptoms. A therapeutic agent may be a compound that occurs in nature, a chemically modified naturally occurring compound, or a compound that is chemically synthesized.” Which disclosure makes clear that the therapeutic agent is a “pharmacologically active agent” which is “a compound”. MPEP §2111.03 states, in part, that: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” The plain meaning (MPEP 2111.01) of the recitation of “the therapeutic agent comprises paclitaxel” 
	Claim 21 is further rejected as, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a lumen diameter of about 2 nm” (in line15), and the claim also recites “a lumen diameter of 2 nm” (line 22) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Claims 18 and 19 are rejected depending from and doing nothing to cure the deficiency of claim 15 discussed above.
	Claims 22-25 are rejected as depending from and doing nothing to cure the deficiency of claim 21 discussed above.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 2, 19 and 22 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The instant specification defines  “The term ‘therapeutic agent’ as used herein generally refers to any known or hereafter discovered pharmacologically active agent that provides therapy to a subject through the alleviation of one or more of the subject’s physiological symptoms. A therapeutic agent may be a compound that occurs in nature, a chemically modified naturally occurring compound, or a .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments:
	Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
	Applicant’s indicate that the claims have further limited the term in the dependent claims to overcome this rejection (p. 9, §V), is not convincing because claims 2, 19 and 22 have not been amended. The examiner suggest that if the therapeutic agent is limited in the base claim the dependent claims should either be canceled or amended to require a further therapeutic agent. The examiner particularly notes that paclitaxel (claims 1, 15 and 21) is a species of the genus antiproliferative agent. And in claiming a species in the base claim and the further claiming the genus the claims clearly fail to further limit the subject matter of the base claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 4-6, 15, 18-19 and 21-25 remain rejected under 35 U.S.C. 103 as being unpatentable over LUDWIG (US 2009/0047318; published February, 2009) in view of Bonaventura et al. (“Cost-effectiveness of paclitaxel-coated balloon angioplasty and paclitaxel-eluting stent implant for treatment of coronary in-stent restenosis in patients with stable coronary artery disease,” 2012; SPRINGER; Clinical Research in Cardiology Vol. 101, No. 7, pp. 573-584); Sun et al. (“Structural reorganization of cylindrical nanoparticles triggered by polylactide stereocomplexation,”  2014; Nature Publishing Group; Nature Communications, Vol. 5, No. 1, pp. 1-9); Messager et al. (“Biomimetic Hybrid Nanocontainers with Selective Permeability,” 2016; Angewandte Chemie International Edition Vol. 55, Issue 37, pp. 11106-11109; first published online 25-AUG-2016); Ahmed et al. (“Biodegradable polymersomes loaded with both paclitaxel and doxorubicin permeate and shrink tumors, inducing apoptosis in proporation to accumulated drug,” 2006; ELSEVIER; Journal of Controlled Release, Vol. 116, pp. 150-158); and MICHAEL (US 2010/0198190; published August, 2010).
Applicants Claims
	Applicants claims are discussed above.
	The examiner required an election of species of: (a) a species of first polymer; (b) a species of second polymer; (c) a species of active agent. Applicants elected isotactic poly(L-lactide) for the first polymer and isotactic poly(D-lactide) for the second polymer, and paclitaxel for the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LUDWIG teaches nanoparticle-coated medical devices and formulations for treating vascular disease (see whole document, [0001]). LUDWIG teaches that “Problems with the use of stents, however, include thrombosis and restenosis that may present several months after a particular procedure and create a need for 
	LUDWIG teaches the nanoparticles are micelles, worm micelles, polymersomes, polymer particles or hydrogel particles ([0009]). LUDWIG further teaches that “The vascular disease to be treated include atherosclerosis, restenosis, vulnerable plaque and peripheral arterial disease.” ([0025]). And that administering the formulation to the vascular disease locale includes intraarterial delivery which can be by percutaneous transluminal coronary arterial delivery or by using a catheter ([0033]). 
	LUDWIG teaches the inclusion of a first particle of nanoparticles ([0027]-[0028]) and a second population of nanoparticles ([0029]-[0030]; [0110]-[0111]).
	LUDWIG teaches that “The present invention provides nanoparticle-coated implantable medical devices and nanoparticle formulations that can safely be delivered intravascularly and which can be specifically targeted to a disease site to release bioactive agent over a desired length of time.” ([0041]). And that “Specifically, the present invention relates to an implantable medical device that includes a coating containing a plurality of nanoparticles, wherein the nanoparticles include one or more bioactive agents encapsulated within, adhered to a surface of or integrated into the structure of the nanoparticles and 
	LUDWIG teaches that “Presently preferred implantable medical devices include, without limitation, catheters and stents. Stents can be self-expandable stents or balloon-expandable stents. The underlying structure of the device can be of virtually any design.” ([0043]).
	LUDWIG teaches the bioactive agents include those that have “A bioactive beneficial effect on the health and well-being of a patient includes, but it not limited to: (1) curing the disease; (2) slowing the progress of the disease; (3) causing the disease to regress; or ( 4) alleviating one or more symptoms of the disease.” ([0066]). LUDWIG teaches the bioactive agents include “Antiproliferative agents can be natural proteineous agents such as a cytotoxin or a synthetic molecule, all taxoids such as taxols, docetaxel, and paclitaxel […].” [emphasis added]([0069]), as well as antineoplastic agents including paclitaxel and docetaxel, among others ([0071]).
	LUDWIG teaches that the nanoparticles present in the coating will naturally degrade and release to release bioactive agent, and can also be designed for triggered release ([0102]). And that “Nanoparticles of the invention can also be designed, using appropriate polymer(s), for delayed degradation.” ([0103]).
	LUDWIG teaches the inclusion of contrast agents (a chemical that can be visualized by an imaging modality to highlight specific cells and/or areas of the body so that they are more readily visible), and suitable contrast agents include iodine ([0012], [0064], claim 5)(instant claims 1, 15 & 21, “non-covalently bound iodine”). LUDWIG does not teach “the polymer matrix is complexed with non-covalently bound iodine”, however, MICHAEL clearly teaches including iodine complexed with a polymer in a coated balloon of a balloon catheter (see whole document, particularly the abstract, [0028]; and claim 6). MICHAEL further teaches that 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LUDWIG is that LUDWIG does not expressly teach: (1) the coated medical device is drug coated balloon; (2) nanoparticles include stereocomplexed isotactic poly(L-lactide) and the second polymer comprises isotactic poly(D-lactide) forming micelle nanoparticles; or (3) that the polymersome includes a DNA nanopore.
	Bonaventura et al. teaches that “Recent studies have demonstrated the safety and efficacy of drug-coated balloon (DCB) angioplasty for the treatment of coronary in-stent restenosis (ISR).” (abstract:Background). Bonaventura et al. further teaches that ISR is a persistent problem limiting the long-term success of percutaneous coronary interventions as occurs in 5-35% of patients after bare-metal stent (BMS) implantation with a lower incidence rate after the implantation of a drug-eluting stent (DES). (p. 573, col. 2, last paragraph). Bonaventura et al. teaches that “Mainly due to their superior efficacy, DES have become the current standard treatment for patients with BMS-ISR. However, as this stent-in-stent approach involves two or 
	Sun et al. teaches the preparation of stereocomplex micelles from a mixture of poly(L-lactide)-b-poly(acrylic acid) and poly(D-lactide)-b-poly(acrylic acid) diblock copolymers in water via crystallization-driven self-assembly and that during the formation an unexpected morphological transition results in the formation of dense crystalline spherical micelles rather than cylinders (see whole document, particularly the abstract). Sun et al. further suggests that “through competitive crystallization and stereocomplexation and without the requirement for an external stimulus, allows for new opportunities in controlled release and delivery applications.” (abstract, last sentence).
	Sun et al. teaches that “Stereocomplexation is of great interest in materials science, as the stereocomplex formed between the left-handed PLLA and the right-handed PDLA polymeric helices has been shown to possess improved mechanical and thermal properties when compared with the homochiral polymers. Beyond the stereocomplex formation in homopolymer blends, the self-assembly of polylactide (PLA)-containing block copolymers in selective solvents has opened up substantial opportunities to fabricate various nanoparticles with optimized properties. For instance, stereocomplexation of poly(L-lactide)-b-poly(ethylene glycol) (PLLA-b-showed high loadings of paclitaxel and enhanced stability.” [emphasis added] (p. 2, col. 1, lines 19-35).
	Sun et al. further teaches that “Herein, we report our studies into the application of stereocomplexation in [crystallization-driven self-assembly] CDSA processes. […] surprisingly observed the formation of spherical micelles with stereocomplex cores. Interestingly, when mixed under CDSA conditions, the two homochiral cylinders undergo a morphological transition into  spherical micelles with a PLA stereocomplex core. This transformation, in which cylinders transform into spheres, is the opposite of what is usually observed and as such is a rare observation; this is more so given that the core of the micelles in this system is highly crystalline. This stereocomplex-induced reorganization is also demonstrated for a biocompatible PEG-b-PLA block copolymer system, as well as through the addition of a unimer solution to a solution of cylinders of opposite homochirality. This new mechanism of structural reorganization provides a potential new trigger for controlled/targeted drug release in polymeric vehicles.” (p. 2, paragraph bridging cols. 1-2).
	Messager et al. teaches biomimetic hybrid nanocontainers with selective permeability including polymersomes with DNA pores that permit transport of organic molecules of 1.5 nm size (see whole document, particularly the abstract) (instant claims 16-17). Messager et al. teaches that the “The high tunability of the polymeric vesicles and DNA pores will be key in tailoring the nanocontainers for applications in drug delivery, bioimaging, biocatalysis, and cell mimicry.” (abstract). Messager et al. teaches that the polymersomes were formed from the 
	Messager et al. teaches that “The polymersomes were of homogenous spherical shape with a hydrodynamic diameter between 100 nm and 200 nm (PDI = 0.15), as established by transmission electron microscopy (TEM) and dynamic light scattering (DLS; Figures 2A and Figure S3).” (p. 1107, col. 1, lines 8-12)( instant claims 1, 15 & 21: claimed polymersome hydrodynamic diameter). Messager et al. further teaches that “To build designed holes into polymersome walls, the DNA nanopore NP-3C, which as outer dimensions of 9 nm x 6 nm and a lumen diameter of 2 nm, was used (Figure 1).” (p. 1107, col. 1, lines 16-18)(instant claims 1, 15 & 21: claimed DNA nanopore dimensions).
	Ahmed et al. teaches biodegradable polymersomes loaded with both paclitaxel and doxorubicin permeate and shrink tumors, inducing apoptosis in proportion to accumulated drug (see whole document). Ahmed et al. teaches that “Doxorubicin (DOX) and paclitaxel (TAX) are drugs with distinct solubility characteristics but are among the most common anticancer drugs in clinical use today […].” (p. 150, col. 1, lines 2-5).  Ahmed et al. further teaches that “a single carrier for both drugs should better ensure that both drugs target the same cell and maximize cytotoxicity while minimizing the chances of cell resistance to any one drug. Here we load water soluble DOX and insoluble TAX into biodegradable polymersomes to begin pursuing the goal of multi drug delivery.” (p. 150, col. 1, line 9 through col. 2, line 5). Ahmed et al. further teaches that “DOX is loaded into polymersomes by a pH-gradient method established for liposomes.” And that “TAX is loaded into the core of the polymersome membrane post-vesicle formation.” (p. 150, col. 2, §2.3, last sentence of first paragraph and first sentence of second paragraph).
nd para. lines 4-7) which is consistent with the instant specifications disclosure of how the therapeutic agent is encapsulated in the polymersome (p. 23, [00102]). Thus, the resulting functional properties would also have been the same, especially in the absence of evidence to the contrary (MPEP §2112).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nanoparticle-coated medical devices and formulations for treating vascular disease such as restenosis, the nanoparticles including polymersomes and micelle comprising the bioactive agents paclitaxel and docetaxel, per the teachings of LUDWIG, and more specifically the nanoparticle-coated medical device being a drug coated balloon which is taught by Bonaventura et al. to be as efficacious as the standard drug-coated stents used in restenosis treatment and having lower side effects as well as being cost effective, and further the polymersome nanoparticles including a DNA nanopore for delivery of a therapeutic active agent per the teachings of Messager et al., the paclitaxel being included in the polymersome membrane and the docetaxel 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	
Response to Arguments:
	Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
	Applicants arguments have been fully considered and are not considered persuasive because Applicants have provided no evidence of an actual distinction between that structure suggested by the prior art and that of the instantly claims.
	Applicants arguments directed to the DNA nanopores and specifically the function of what would or would not pass thorough the DNA nanopore (pp. 10-15) are acknowledged.
would require extensive experimentation to apply the technology successfully.” [Applicants emphasis] (p. 13, last paragraph).
	Applicants’ declaratory evidence is not considered sufficient to overcome the obviousness rejection because no actual distinction has been pointed out, that is, Applicants have not explained what they actually have done different, and beyond the simple combination of the polymersomes of Messager et al. with paclitaxel in a drug-coated balloon angioplasty. Drug coated balloons including paclitaxel were known at the time of the claimed invention as were the DNA-nanopore polymersomes of Messager et al., and HOSSINAY (and LUDWIG) clearly teaches polymersomes for drug delivery including delivery of paclitaxel  and that a balloon of their invention can include a coating on all or part of its surface, the coating being the delivery interface, and that coated-balloons are well-known in the art for localized drug delivery ([0127] & [0132]). Thus, on balance, the Application taken as a whole including Applicants’ declaratory evidence is not considered nonobvious.
	The examiner suggests that if Applicants have done the “extensive experimentation to apply the technology successfully,” then Applicants should include the new matter with the instant Application and file a continuation-in-part Application with all the details necessary to do so, and if not then Applicants should do the “extensive experimentation to apply the technology successfully,” and file another Patent Application based on the same.
	In response to Applicants arguments directed at the “analogous case law of ranges” (para. bridging paragraph bridging pp. 11-12), the examiner has not raised any range comparison but rather pointed out that the DNA nanopore of Messager et al. and the therapeutic agent, paclitaxel, are identical to those claimed. Thus. the 
	Applicants further argues that “The Office Action indicates that the work required to combine the polymersome/DNA nanopore structure of Messager et al. would have a reasonable expectation of success (page 12, line 8 of the office action). This is not possible because the only DNA nanopore disclosed in Messager et al. is engineered to permit the passage of a small cation.” (p. 13, last paragraph)
	And regarding a reasonable expectation of success, paclitaxel has been combined with polymersomes and, as pointed out above, the  DNA nanopore of Messager et al. are the same as those now claimed. Accordingly, one of ordinary skill would have clearly had a reasonable expectation of success in combining the paclitaxel in a DNA-nanopore containing polymersome according to Messager et al. because paclitaxel had already been known to have been combined with polymersomes. And, the burden is properly shifted to Applicants to show a distinction (MPEP 2112-V).
	In response to Applicants argument that “Because stereocomplexed polylactic acid is more stable than its homochiral counterparts, one of skill in the art would not be motivated to modify the teachings of Combination with the teachings of Sun et al. because the polymer would have more difficulty degrading and/or resorbing, contrary to the teachings of combination.” (p. 13, 4th  paragraph), the examiner argues that Sun et al. does not teach that the “improved mechanical and thermal properties” results in diminished “biodegradability” as suggested by Applicants. The prior art simply does not suggest that a stereocomplexed polylactic acid “would have more difficulty degrading and/or resorbing”. Therefore, this argument is not convincing.
	The examiner again advises Applicants that the authorization to contact Applicant’s representative by email (p. 15, item VII) is ineffective because the .

Conclusion
	Claims 1-2, 4-6, 15, 18-19 and 21-25 are pending and have been examined on the merits. The instant specification is objected to. Claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) (scope of enablement); claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) (written description); claims 1-2, 4-6, and 21-25 are rejected under 35 U.S.C. 112(a) (new matter); claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(b); claims 2, 19 and 22 are rejected under 35 U.S.C. 112(d); and claims 1-2, 4-6, 15, 18-19 and 21-25 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                    




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Should be spelled micelles, as corrected in the amendment to the Specification filed 08/02/2021.